AO 106A (08/18) Application fora Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

INFORMATION ASSOCIATED WITH DISCORD
ACCOUNTS, THAT IS STORED AT PREMISES
CONTROLLED BY DISCORD

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

Casé No, 1:20MJ287-1

I, a federal law enforcement officer or an attorney fer the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on.the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A i

located in the Northern District of California , there is now concealed (identify she
person or describe the property to be seized):

_ See Attachment B ,

The basis for the search under Fed. R. Crim. P. 4l(c)i is (check one or more):
Mf evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;

© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 924(b); 18 U.S.C. Receipt or transport of a firearm or ammunition in interstate commerce with the

- § 922(a)(6); 18 U.S.C. § 2252A intent to commit a felony; knowingly, providing false information in connection with
(a)(5)(6). the acquisition of a firearm; Receipt and/or possession of child pornography.

The application is s based on.these facts:
See attached Affidavit of FBI Special Agent Christopher McMaster

of Continued on the attached sheet. LO
C1 Delayed notice of days (give exact ending date if more than 30 days: _) is requested under
18 U.S.C. § 3103a, the basis of whiclris set forth on the attached sheet.

‘ I
/sf Christopher McMaster
Applicant’s signature,

Christopher McMaster, Special Agent, FBI
Printed naine and title

On this day, the applicant appeared before me via reliable electronic means, that is by Soothe was placed under

 

 

 

oath, and attested to the contents of this Application for a search warrant in accordance: / ments of
Fed, R. Crim. P. 4.1, re
Date: 10/06/2020 11:46am ~

NO Judge's signature
City and state: Durham, North Carolina Hon. Joe L, Webster, U.S. Magistrate Judge

 

 

Printed name and title

Case 1:20-mj-00287-JLW Document1 Filed 10/06/20 Page 1 of AA
IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

IN THE MATTER OF THE SEARCH
OF INFORMATION ASSOCIATED
WITH DISCORD ACCOUNTS, THAT
IS STORED AT PREMISES
CONTROLLED BY DISCORD

Case No. 1:20MJ287-1

 

| AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FORA
WARRANT TO SEARCH AND SEIZE

I, Christopher McMaster, being first duly sworn, hereby depose and

state as follows:
INTRODUCTION AND AGENT BACKGROUND ‘

1. | I make this affidavit in support of an application for a search
warrant for information, involving customer records, communications, and
the content of communications, for Discord accounts with the following’
account usernames or associated account identifiers: Thanos Car#8616, user
ID of 379095882 198548481; Mikeykosotorellio#7938; Deleted User
804f6 7fb#4994:; gasmertime@gmail.com; dogeborger@gmail.com;
moppyflopper@gmail.com; asdadsasdasddasasdsdaa@gmail.com; and
gamerclub9999@gmail.com that is stored at the premises owned, maintained,

controlled, or operated by, Discord, an electronic communication service

Case 1:20-mj-00287-JLW Documenti Filed 10/06/20 Page 2 of 44
provider and remote computing service provider, located at 401 California Dr,

Burlingame, CA 94010. See 18 U.S.C. §§ 2510(15) and 2711(2).

2. The information to be searched is described in the following
paragraphs and in Attachment A. This affidavit is made in support of an
application for a search warrant under 18 US.C. §§ 2703(a), 2703(b)(1)(A),
and 2703(c)(1)(A) and Rule 41 of the Federal Rules of Criminal Procedure to
require Discord to disclose to the government the information further.
described in Section I of Attachment B. Upon receipt of the information
described in Section I of Attachment B, government-authorized persons will
review the information to locate items described in Section II of Attachment
°

3. I am a Special Agent with the Federal Bureau of Investigation
(FBI), and have been since May 2019. I have been assigned to the Joint
Terrorism Task Force (JTTF) in the Charlotte Division of the FBI and.am
primarily responsible for conducting counterterrorism investigations. J have
received training in conducting criminal and counterterrorism investigations,
searches and seizures, and effecting arrests. I have participated in
investigations that involved evidence derived from electronic media and _

electronic communication platforms.

}

Case 1:20-mj-00287-JLW Document1 Filed 10/06/20 Page 3 of 44
\

4, [ have personally participated in the investigation of the offenses
discussed below. The facts and information contained in this affidavit are
based upon my personal knowledge, information obtained from federal and
state law enforcement officers, and information obtained from interviews and
analysis of reports. This affidavit is intended to show merely that there is
sufficient probable cause for the requested warrant and does nit set forth all
of my knowledge about this matter. |

JURISDICTION

'
5. This Court has jurisdiction to issue the requested warrant

because it is “a court of competent jurisdiction” as defined by 18 U.S.C. §
2711. 18 U.S.C. §§ 2703(a), (b)()A), & (c)(1)(A). Specifically, the Court for
the Middle District of North Carolina is “a district court of the United States
.. that has jurisdiction over the offense being investigated.” 18 U.S.C. §

4
w

2711(3)(A)Q).

DEFINITIONS

6. - The following definitions apply to this AFFIDAVIT and

Attachment B:

a. “Child pornography,” as defined in 18 U.S.C. § 29.56(8), is any visual

depiction, including any photograph, film, video, picture, or computer

Case 1:20-mj-00287-JLW Document 1 ‘Filed 10/06/20 Page 4 of 44
or computer-generated image or picture, whether made or produced by
electronic, mechanical or other means, of sexually explicit conduct,
where (a) thé production of the visual depiction involved the use of a

_ minor engaged in sexually explicit conduct, (b) the visual depiction is a
digital image, computer image, or computer-generated image that is, or
"is indistinguishable from, that of a minor engaged in sexually explicit
conduct, or (c) the visual depiction has been created, adapted, or
modified to appear that an identifiable minor is engaged in sexually

explicit conduct.

b. “Computer,” as used herein, refers to “an electronic, magnetic,
_optical, electrochemical, or other high-speed data processing device
performing logical or storage functions, and includes any data storage
facility or communications facility directly related to or operating in
conjunction with such device” and includes smartphones, and mobile

phones and devices. See 18 U.S.C. 8 1030(e)(1).

c. “Computer hardware,” as used herein, consists of all equipment that
can receive, capture, collect, analyze, create, display, convert, store,
conceal, or transmit electronic, magnetic, or similar computer impulses

or data. Computer hardware includes any data-processing devices

(including central processing units, internal and peripheral storage
4

Case 1:20-mj-00287-JLW Documenti Filed 10/06/20 Page 5 of 44
* ots

devices such as fixed disks, external hard drives, “thumb,” “jump,” or
“flash” drives, which are small devices that are plugged into a port on
the computer, and other memory storage devices); peripheral
input/output devices (including keyboards, printers, video display
monitors, and related communications devices such as cables and
connections); as well as any devices, mechanisms, or parts that can be
used to restrict access to computer hardware (including physical keys

and locks).

d. “Computer passwords and data security devices,” as used herein,
consist of information or items designed to restrict access to or hide
computer software, documentation, or data. Data security devices may
consist of hardware, software, or other programming code. A password
(a string of alpha-tumeric characters) usually operates what might be
termed a digital key to “unlock” particular data security devices. Data
security hardware may include encryption devices, chips, and circuit
boards. Data security software may include programming code that
creates “test” keys or “hot” keys, which perform certain pre-set security
functions when touched. Data security software or code may also
encrypt, compress, hide, or “booby-trap” protected data to make it

inaccessible or unusable, as well as reverse the process to restore it.

5

Case 1:20-mj-00287-JLW Documenti Filed 10/06/20 Page 6 of 44
e, “File Transfer Protocol” (“FTP”) is a standard network protocol used
to transfer computer files from one host to another over a computer

network, such as the Internet. FTP, built on client-server architecture,
uses separate control and data connections between the client and the

server.

f. “Internet Protocol address” or “IP address,” as used herein, refers to a
unique number used by a computer or other digital device to access the
Internet. Every computer or devicé accessing the Internet must be
assigned an IP address so that Internet traffic sent from and directed
to that computer or device may be directed properly from its source to
its destination. Most Internet Service Providers (ISPs) control a range
of IP addresses. IP addresses can be “dynamic,” meaning that the ISP
assigns a different unique number to a computer or device every time it
accesses the Internet. IP addresses might also be “static,” ifan ISP .
assigns a user’s computer a particular IP address that is used each
time the computer accesses the Internet. ISPs typically maintain logs of
the subscribers to whom IP addresses are assigned on particular dates

and times.

g. “Internet Service Providers” (“ISPs”), as used herein, are commercial

organizations that are in business to provide individuals and
6

Case 1:20-mj-00287-JLW Documenti Filed 10/06/20 Page 7 of 44
businesses access to the Internet. ISPs provide a range of functions for
their customers including access to the Internet, web hosting, e-mail,

remote storage, and co-location of computers and other communications

equipment.

h. The “Internet” is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the
Internet, connections between devices on the Internet often cross state
and international borders, even when the devices communicating with

each other are in the same state.

i. “Minor,” as defined in 18 U.S.C. § 2256(1), refers to any person under

the age of eighteen years.

j. “Records,” “documents,” and “materials,” as. used herein, include all
information recorded in any form, visual or aural, and by any means,
whether in handmade, photographic, mechanical, electrical,.electronic,

or magnetic form.

k. “Sexually explicit conduct,” as defined in 18 U.S.C. §
2252A(a)(5)(B),means actual or simulated (a) sexual intercourse,
including genital-genital, oral-genital, anal-genital, or oral-anal,

whether between persons of the same or opposite sex: (b) bestiality; (c)

7

Case 1:20-mj-00287-JLW Documenti Filed 10/06/20 Page 8 of 44
masturbation; (d) sadistic or masochistic abuse; or (e) lascivious

exhibition of the genitals or pubic area of any person.

. lL. A “storage medium” is any physical object upon which computer data _
can be recorded. Examples include hard disks, RAM, floppy disks, flash

memory, CD-ROMs, and other magnetic or optical media.

4

m. A “website” consists of textual pages of information and associated
graphic images. The textual information is stored in a specific format
known as Hyper-Text Mark-up Language (“HTML”) and is transmitted
from web servers to various web clients via Hyper-Text Transport

Protocol (“HTTP”).

n. “Visual depiction,” as defined in 18 U.S.C. § 2256(5), includes
undeveloped film and videotape, data stored on computer disc or other
electronic means which is capable of conversion into a visual image,
and data which is capable of conversion into a visual image that has

~ ~been transmitted by any means, whether or not stored ina permanent

format.
‘DISCORD ACCOUNTS & SERVICES
7. Discord provides free hosting for registered users to set up,

configure, and customize their own communication servers, as well as user
3

Case 1:20-mj-00287-JLW Documenti Filed 10/06/20 Page 9 of 44
text chat rooms. Discord is a web-based service which can be accessed via web
browser or by installing an application for a Windows, iOS, or Android device.
8. Users register for the service with an email address, username,
and password; after registering users have access to all of Discord’s features,
including voice calls and chat rooms. Discord is an instant messaging service
that provides both text and voice communication. Discord conversation logs
are saved to a “Chats” area in the user's Discord account. Discord account
users can link other social media and entertainment services to their Discord
account and can automatically integrate features of those applications such
as Google+. Discord stores identifying information (such as the email address
used to register an account and a history of IP addresses), and usage
information (such as chat logs, login sessions, and device information).
Discord also collects information from any third-party application linked to a
user’s profile. The user account for a Discord account is alphanumeric
username, which is then combined with a pound symbol (#) as wellasa
string of 4 or 5 randomized numbers, producing a unique “tag.” The tag is

publicly visible on an account's profile and can be used for a variety of

Case 1:20-mj-00287-JLW Documenti Filed 10/06/20 Page 10 of 44
networking purposes inside of Discord, such as friend lists, server whitelists,

and blocking other users.
PROBABLE CAUSE

9, Based on my training and experience and the facts as set forth in
this affidavit, there is probable cause to believe TREISMAN received or
transported firearms with the intent to commit a felony offense, in violation
of Title 18, U.S.C. § 924(b), knowingly provided false information in
connection with the acquisition of a firearm, in violation of Title 18, U.S.C. §
922(a)6), and possessed child pornography, in violation of 18 U.S.C. §

2252A(a)(5)(B), (the “Subject Violations”).

10. Specifically, TREISMAN used a false name to purchase a Kel-Tec
firearm, and he received and transported firearms and ammunition in
interstate commerce with the intent to commit an offense punishable by

imprisonment for a term exceeding one year.! Additionally, a wireless

 

1 There is probable cause to believe that information maintained by Discord
contain evidence that would show that TREISMAN has planned, discussed
and/or intends to carry out a mass shooting or other targeted act of violence,
punishable under numerous United States criminal statutes and North
Carolina criminal statutes, including but not limited to the following: threats
against former Presidents and certain other persons, in violation of 18 U.S.

Code §.879; Congressional, Cabinet, and Supreme Court assassination,
‘10

Case 1:20-mj-00287-JLW Documenti Filed 10/06/20 Page 11 of 44
' telephone and other electronic storage devices belonging to TREISMAN were
reviewed by the FBI pursuant to search warrants and found to contain

evidence of child pornography.

11.- Based upon my training and experience, those who possess
firearms unlawfully or for an unlawful purpose, often display ‘those firearms
on social media platforms, instant messaging or other applications, and or
make statements about the firearms by utilizing computers and wireless
telephones. Additionally, those who receive and, possess child pornography
also do 50 on social media platforms, instant messaging, or other applications

_by using computers and wireless telephones.

 

kidnapping, and assault, in violation of 18 USC 351(c); felonious assault with «
deadly weapon with intent to kill or inflicting serious bodily injury, a Class C
felony, in violation of North Carolina General Statute (NCGS) section 14-32;
assault inflicting serious bodily injury, a Class F felony, in violation of NCGS:
section 14-32.4; murder in the second degree, a Class B1 felony, in violation
of NCGS section 14-17(b); and murder in the first degree, a Class A felony, in «
violation of NCGS section 14-17(a). The act contemplated by TREISMAN is
similarly punishable in any state by imprisonment for a term exceeding one
year. Further, there is probable cause to believe that evidence related ‘to his
unlawful purchase and transportation of firearms is also contained on
Discord. ,

11

Case 1:20-mj-00287-JLW Documenti Filed 10/06/20 Page 12 of 44
KANNAPOLIS POLICE DEPARTMENT INVESTIGATION

12. On May 28, 2020 at approximately 11:00 a.m., KPD officers
responded to a report of an abandoned vehicle in the parking lot of the Fifth
Third Bank, 606 South Main Street, Kannapolis, North Carolina. Bank
, employees first noticed the vehicle in the parking lot around closing time on

May 27, 2020. No one'was around the van at the time.

13, The KPD officers identified the abandoned vehicle'as a white
Ford E350 van, bearing expired California license plate 8E43177. The ;
officers ran the license plate and obtained an associated Vehicle |
Identification Number (VIN) but were unable to locate. identifying
information about the registered owner. Further, the officers were unable to
confirm the VIN associated with the license plate matched the VIN on the

van because a parking pass covered the VIN plate.

14. : The KPD officers looked through the van windows to determine

whether anyone was inside the van and observed an AR-15 style rifle behind

the driver’s seat; a box for a Taurus .380 handgun laying in the passenger

12

Case 1:20-mj-00287-JLW Document 1. Filed 10/06/20 Page 13 of 44
floorboard; a canister of Tannerite?; and a box of 5.56 caliber ammunition.
Officers then checked the van doors and found the back-right side door was |
unlocked. Officers opened the van door to determine whether anyone was
inside needing help. Officers did not find anyone but observed several gun

cases in the back of the van.

15. The bank branch manager signed a Property Owner Tow
Request, asking KPD to tow the van. The KPD officers initiated an inventory
search of the vehicle pursuant to KPD policy. The officers found several
firearms; books about survival, bomb making, improvised weapons, and
Islam; and a large amount of cash banded and sealed in bank bags, estimated

to be hundreds of thousands of dollars?.

16. The KPD officers terminated the inventory search; towed the van

to the KPD secure storage facility; and obtained a state search warrant for

 

2 Tannerite is a binary explosive often used by target shooters. Tannerite is
popular because it produces a loud bang and smoke when hit by a bullet.
Tannerite is legal to own and transport in its unmixed form.

3 TREISMAN later told JTTF Investigators the cash was his inheritance from
his father. FBI agents confirmed through TREISMAN’s mother that he
received a sizable inheritance. FBI agents spoke with employees of a bank in
Long Beach, California and confirmed TREISMAN withdrew the money in
cash on or about January 10, 2020.

13

Case 1:20-mj-00287-JLW Documenti Filed 10/06/20 Page 14 of 44
the van. Pursuant to the state search warrant, the officers discovered the

following firearms in the van:

a. Sig Sauer (Sig Sauer Inc, Exeter, NH USA) AR rifle, unknown

caliber, unknown model, Serial Number (SN) 203041880;

‘

b. Intratec 9mm Luger, model TEC-DC9, SN D1250783;

c. Lower AR receiver — Anderson Manufacturing, model AM-15,

multi-caliber, SN 16195421;
d. Kel-Tec Sub-2000, SN FTC43;

e. Arifle marked ArchAngel (possibly a Ruger 10/22 rifle) .22

caliber, SN 259-20969; and

f. Russian Mosin Nagant M91/30, bolt action rifle, 7.62 x 54R (PW
Arms Redmond, Washington), Russian SN RMN042789 (6622 on

bolt and trigger well).

17. After the van was towed and KPD officers left, a bank employee
again contacted KPD. The employee reported that a white male (later
identified as TREISMAN) arrived at the Fifth Third Bank driving a green
Honda Accord, pulled into teller drive-through lane #2, and asked about his

white van being towed.

14

Case 1:20-mj-00287-JLW Documenti Filed 10/06/20 Page 15 of 44
18. KPD officers responded to the bank and encountered TREISMAN
waiting in the green Honda in the drive-through teller lane. The officers
conducted a felony traffic stop and ordered TREISMAN out of the Honda.
While detained, TREISMAN was asked by officers whether he had anything
that would harm them. Later, TREISMAN made a spontaneous utterance in
which he advised that there was a gun in the Honda. A Cabarrus County
Deputy K-9 handler assessed the Honda with her explosive-trained K-9 and
observed the K-9 exhibiting a strong change in behavior when being walked
_ around the front of the car. According to the handler, the strong change in
‘ behavior involved the K-9’s nostrils flaring, the dog breathing heavy,
changing its posture, and wanting to get on top of the hood of the Honda.
According to the KPD report, this alert indicated the possibility of explosives,
but not necessarily, as the K-9 was trained to sit when there was a positive

alert.

19. The Cabarrus County bomb squad arrived and examined the
Honda to determine whether explosive materials were present.. Bomb tech

officers used a robot to open the vehicle’s door and examine the interior, after

4

which they observed a handgun in the front of the vehicle, near the stereo

system. A bomb tech officer donned a bomb suit and continued examining the

15

1

Case 1:20-mj-00287-JLW Document 1 Filed 10/06/20 Page 16 of 44
vehicle. The bomb tech officer located a second handgun in a clothes hamper.

The bomb tech officers did not locate any explosive material in the Honda.

20. KPD officers obtained a state search warrant for the Honda and
seized the firearms. KPD officers identified the first firearm, found near the :
stereo system, as a Taurus Spectrum .380 caliber, SN 1F039977. KPD officers
identified the second firearm, found inside the clothes hamper, as an Intratec
9mm Luger Model AB-10, SN.A050018.4 They also located TREISMAN’s
wallet in the cupholder between the seats. In addition to other items, the

wallet contained the following, each with a photograph of TREISMAN:

a. State of Washington Identification Card for Alexander Hillel:

TREISMAN, with date of birth December 19, 2000;

b. State of California Driver License, for Alexander Hillel

TREISMAN, with date of birth December 19, 2000; and.

 

4 Dylan Klebold and Eric Harris carried out the shootings at Columbine High .
School using an Intratec TEC-9, among other weapons. While the TEC-9 is
not illegal to own, the firearm is not designed for practical use, such as
concealed carry, accurate target shooting, or hunting. JTTF Investigators
have not determined TREISMAN purchased his TEC-9s because of their use
in the Columbine shootings; however, we note that TREISMAN owns not one,
but two of the firearms used in one of the most famous school shootings.

16

Case 1:20-mj-00287-JLW Documenti1 Filed 10/06/20 Page 17 of 44
c. State of Florida Driver License, for Alexander S. Theiss, with

date of birth March 29, 1995.5

21. KPD officers arrested TREISMAN for carrying concealed
weapons. During a search incident to the arrest, KPD officers seized from
TREISMAN a Samsung S9 wireless telephone, uniquely identified by IMEI
353306090607320, and associated with telephone number (206) 293-0658,
which had been in his right front pants pocket. Additional electronic devices
were seized pursuant to the previously referenced search warrants pertaining
to the van and the Honda associated with TREISMAN. Subsequently, these
devices have been seized by Charlotte FBI pursuit to a Federal search
warrant and have been searched for material involving the sexual

exploitation of minors.

22. KPD notified FBI agents and Task Force Officers with the FBI
Charlotte JTTF (hereafter “JTTF Investigators”) of their investigation and

the arrest of TREISMAN.

 

5 The Florida Driver License displayed a star in the upper right-hand corner.
purporting to be Real ID compliant. JTTF Investigators contacted the Florida
Department of Law Enforcement and learned the Driver License is
counterfeit.

17

Case 1:20-mj-00287-JLW Documenti Filed 10/06/20 Page 18 of 44
INITIAL INTERVIEW

23. JTTF Investigators viewed via closed circuit television an
interview of TREISMAN conducted by KPD officers at KPD headquarters.
The officers issued Miranda warnings and TREISMAN waived his nghts and
agreed to speak. During that interview, TREISMAN provided his telephone
number as (206) 293-0658. KPD officers asked TREISMAN about hand
drawings of swastikas, a plane crashing into a building, and destroyed
buildings, and the books found in his van. TREISMAN conveyed to the
interviewing officers that he had an interest in terrorist incidents and mass
shootings, and that he watched YouTube videos and read Wikipedia articles
about such incidents. KPD officers also asked TREISMAN about his friends
and family. TREISMAN conveyed that many of his friends had recently
stopped interacting with him because of remarks and jokes he made in
reference to incidents such as mass shootings and the 9/11 terrorist attacks.

TREISMAN denied having an intent to harm anyone.
JTTF INTERVIEW OF ALEXANDER TREISMAN

24, The next day, JTTF Investigators interviewed TREISMAN at the
Cabarrus County Jail. Prior to any questioning, the JTTF Investigators

presented and reviewed an Advice of Rights form with TREISMAN.
18
\

Case 1:20-mj-00287-JLW Document1 Filed 10/06/20 Page 19 of 44
TREISMAN agreed to speak to the JUTE Investigators and signed the form,
waiving his rights. The JTTF Investigators then explained that lying to
federal agents is a crime and showed TREISMAN a copy of 18 US.C. § 1001.
TREISMAN initialed the copy of the statute indicating he understood. The
JTTF Tnvestigators then stated they were not questioning TREISMAN

- regarding any of the state charges buts were concerned only with possible

terrorism. TREISMAN indicated he understood.

25. The JTTF Investigators asked TREISMAN about international
travel. TREISMAN initially denied traveling internationally but later said he

traveled to Canada on vacation with his mother.®

-26. TREISMAN admitted he had an interest in terrorism and reads
Wikipedia articles on the subject. He has lost friends because of his joking

about incidents such as 9/11.

27, TREISMAN stated that he plays video games, including first-

person shooter games, and he plays the video games and talks with people

 

6 A lease agreement in TREISMAN’s van indicated. he leased an apartment,
in or around 2017, in Montreal under the alias Theiss, as found on the
counterfeit Florida Driver License. JTTF. Investigators have not determined
whether TREISMAN used the counterfeit Florida Driver License to lease the

apartment.

19

i

Case 1:20-mj-00287-JLW Documenti1 Filed 10/06/20 Page 20 of 44
using a computer rather than a gaming console, such as the Sony

PlayStation. Additionally, he stated that the gaming community idolizes
|}

terrorist attacks, racism, and sexism. TREISMAN denied ever threatening to

harm anyone in “the real world.”

28. TREISMAN previously lived in Seattle, Washington. He left
Seattle and traveled to Long Beach, California, and stayed there for a period
of weeks to obtain a driver’s license. He said it was easier to obtain a driver's _
license in California than in Washington. From California, TREISMAN
traveled across the United States to North Carolina over a period of about
five days. He stopped in Kansas and purchased two firearms. He stopped in
St. Louis, Missouri, and visited someone nicknamed “Gunter.” TREISMAN
did not know Gunter's true name, and he could not recall Gunter’s exact
telephone number but provided several digits. He traveled to New Hampshire |
and purchased a firearm. He stopped in New York City, New York, and
visited the 9/11 Memorial. He traveled to West Virginia and purchased
another firearm. He then traveled through Virginia into North Carolina.
TREISMAN stopped in Fayetteville, North Carolina, and met up with

Gunter. TREISMAN and Gunter went to Range 56, an unguarded and

unmonitored range, and shot TREISMAN’s firearms.

20

Case 1:20-mj-00287-JLW Documenti Filed 10/06/20 Page 21 of 44
29. JTTF Investigators showed TREISMAN a comment posted to |
Reddit, in or around the end of February 2020, by user “AlextheBodacious”

stating the following:
How do I dox? in sub rosa?

I keep dying and being called pedo® and want to kill people in real
life about it. How can IJ find the addresses of those I hate and

execute them for their crimes?

t

30. TREISMAN said that Sub Rosa was a video game that he played.
Initially, he stated that he could not recall using the online alias
AlextheBodacious or posting the referenced statement above. Later in the
interview, JTTF Investigators again, directly asked TREISMAN if
AlextheBodacious was his Reddit user name. TREISMAN sat back and began

to affirmatively nod, but then stated he could not recall. Later, JTTF

 

7 Based on my training and experience, I know that to “dox” someone is an
Internet-based practice where users search for and publish private
information about an individual or organization with malicious intent. This
information can include true name, telephone number, and physical address.

8 Open source review of dictionary.com for the term “pedo” defines it as a
combining form meaning “child” used in the formation of compound words: -
pedophilia. Pedophilia is defined as sexual desire in an adult for a child.

21

4

Case 1:20-mj-00287-JLW Documenti Filed 10/06/20 Page 22 of 44
Investigators asked TREISMAN what his intent was in making the
statement on Reddit. Despite claiming repeatedly that he [TREISMAN] could
not recall using the online alias or posting the statement, TREISMAN

replied, “Shock factor.”

31. TREISMAN was asked if he used Reddit from his phone or from a
PC ie., a personal computer). In response he said he accessed Reddit using
a computer, and then he paused and added, “which I no longer Have.” When
asked what happened to the computer, TREISMAN said, “it got shut down”:
and that “st got like a physical bug, like an actual cockroach, that ate through

the power cord.” TREISMAN then said he bought a new computer.®

) 32. TREISMAN prepared a written statement denying an intent to

harm anyone and claiming all online threats were part of a persona.

33. %JTTF Investigators then turned the interview to the firearms.
JTTF Investigators questioned TREISMAN about the Sig Sauer AR rifle (SN

203041880). TREISMAN stated he purchased this firearm in New Hampshire _

 

9 A damaged power cord, as a lone factor, would not render a computer
inoperable or irreparable.

22

Case 1:20-mj-00287-JLW Documenti Filed 10/06/20 Page 23 of 44
through a seller he met on Armslist.com!. TREISMAN stated he could not
recall if he accessed Armslist via a cell phone or computer. TREISMAN
stated he was pretty sure the seller was a resident of New Hampshire.

| TREISMAN stated he met the seller in a parking lot to purchase the rifle for .
$800, and it was a 5.56 caliber rifle. TREISMAN stated he could not
remember the seller’s name. TREISMAN stated he was living ina hotel in

_ New Hampshire during the purchase of this firearm. TREISMAN stated he
bought this firearm in the past couple of weeks between California and now,
which he believed occurred between March 2020, and the present time.

TREISMAN stated he-also had another upper! that he bought as a kit in

Seattle.

\

 

_

10 Armslist.com is a classified advertisements website, accessible through:a
web browser, for firearms and firearms accessories. Options on the website
allow buyers to search for sellers willing to ship or to sell in person. Not all
sellers who ‘use the site are required to have an FFL and identifying the end
possessor in those purchases is very difficult.

—

11 Per Title 27, Code of Federal Regulations, section 478.11, a firearm frame.
or receiver is “[t]hat part of a firearm which provides housing for the
hammer, bolt or breechblock, and firing mechanism, and which is usually °
threaded at its forward portion to receive the barrel.” Some firearms are
constructed with receiver assemblies, which are split into an upper assembly

and a lower assembly, each housing different components. JTTF
23

Casé 1:20-mj-00287-JLW Documenti Filed 10/06/20 Page 24 of 44
34. JTIF Investigators questioned TREISMAN about the Intratec 9 ,
(Model AB-10, SN A050018). TREISMAN stated he bought it in Kansas off
Armslist. TREISMAN stated he purchased this firearm loaded, with a round
in the chamber, and that he bought it approximately last year or so.

TREISMAN did not remember the guy’s name he bought it from.

35. JTTF Investigators questioned TREISMAN about the Kel-Tec .

| Sub-2000 (SN FTC48). TREISMAN originally stated he bought this firearm
in Kansas, and then corrected himself that he purchased this firearm from a
home-based Federal Firearms Licensee (FFL) in Seattle, Washington.
TREISMAN told agents he bought some other guns in Kansas, but not this
one. TREISMAN told agents he bought this firearm off Armslist, but through
an FFL. TREISMAN stated, “I did a background check and everything and
came back clear, so.” JTTF Investigators asked TREISMAN what
identification he used to purchase the firearm. TREISMAN responded, “I
don’t recall.” JTTF Investigators asked TREISMAN if he used the Florida
Driver License. TREISMAN responded, “No, not that I recall.” JTTF

Investigators told TREISMAN that the FFL had a copy of TREISMAN’s’

\

 

Investigators.determined TREISMAN possessed two upper assemblies, or
“receivers,” and two lower assemblies, or “receivers,” in his van.

24

Case 1:20-mj-00287-JLW Documenti Filed 10/06/20 ° Page 25 of 44
counterfeit Florida Driver License and asked TREISMAN why he had a
different story than the FFL. TREISMAN told agents that he wasn’t saying
that, he was just saying that he could not recall. JTTF Investigators had
obtained, prior to their interview of TREISMAN, a photocopy of the ATF

. Form 4473 related to the purchase of the Kel-Tec Sub 2000 from an FFL in
Snoqualmie, Washington. The ATF Form 4478 lists the purchaser as
“Alexander NMN Theiss” with the date of birth of March 29, 1995. The name
Alexander Theiss, with the date of birth March 29, 1995, is consistent with -

the false identification found in TREISMAN’s wallet on May 28, 2020.

36. JTTF Investigators questioned TREISMAN about the Taurus
Spectrum pistol (SN 1F039977). TREISMAN stated he bought this firearm
within the past couple of weeks in West Virginia from a seller he met on
- Armslist. TREISMAN stated he thought it was brand new because the seller
sold it to him in the box with the manual for $200. TREISMAN told agents he

could not remember the. seller’s name or handle from Armslist.
ADDITIONAL ONLINE INVESTIGATION

37. JTTF Investigators conducted online searches for the online
aliases used by TREISMAN, and located a comment posted “1 year ago” to

Reddit by user AlextheBodacious, believed to be TREISMAN:

25

Case 1:20-mj-00287-JLW Document1 Filed 10/06/20 Page 26 of 44
Toolhead, more like narcissistic bitch who cant take an insult and

would die in the gaids of 25

First post in 6 months

But leme tell you FUCK toolhead!!! I hate him!!
}

He dishes it out but he cant take it, J call him a mouse furry and a
wagie cuck virgin and he bans me from his minecraft server! Im shook!

I want to do a school shooting! What do I do, /b/?
[emphasis added]

38. JTTF Investigators also uncovered an i1Funny” account used by :
user AlextheBodacious, believed to be TREISMAN, where he posted a
screenshot of a statement made by the Fraternal Order of Police regarding

the death of Breonna Taylor with the following comments with user

Hitchhiker00 on April 8, 2020:

 

12 iFunny is a type of social media platform that has both a website and a
mobile application, on which users can post internet memes. A meme is
typically a humorous image, video, or piece of text that is copied and spread
by internet users. An iFunny user typically has a page on which that user can
post memes. ;

26 ,

Case 1:20-mj-00287-JLW Documenti Filed 10/06/20 Page 27 of 44
Hitchhiker00: It is quite possible the Molotov brigade is taking notes...
AlextheBodacious: gonna hold a coup?

Hitchhiker00: this is going to happen sooner or later, not a coup but the
citizens will fight back when they cant stand it any more. If history is a

-guide. its coming. : \
AlextheBodacious: well I am

Hitchhiker00: Remember one thing. in a decision like this.. you must be
’ “willing to sacrifice your life for justice. If you cannot do that, you aren’t

ready.

AlextheBodacious: I was going to do a columbine for a while. J think it

would be better to put it towards something more memorable’ -

Hitchhiker00: Don’t harm the innocent. If you want to be remembered
PROTECT the innocent. Turn your anger towards murders and those

who understand it.

AlextheBodacious: my hatred is for the complacent American people

who will turn u in for their own satisfaction. But aside from former

Case 1:20-mj-00287-JLW Document1 Filed 10/06/20 Page 28 of 44
goals, my eyes are on the future. If anything I have to save bernie!®

while I can.

39. JTTIF Investigators also uncovered an image posted on iFunny on
April 15, 2020 by user Alexthe Bodacious with the text, “should I kill joe
biden?” Analysis of returns received as a result of legal process served to
Chase Bank and Sprint Corporation for financial transaction and cell site
location data for TREISMAN’s bank card and phone revealed TREISMAN
_ was in Wilmington, Delaware on May 3, 2020 and, on at least one occasion,
was within four miles of Joe Biden’s residence at 1209 Barloy Mill Rd

Wilmington, Delaware.
FBI SEARCH OF TREISMAN’S PHONE

40. OnJune 3, 2020, based on the forgoing information, the FBI
obtained a federal search and seizure warrant from the Honorable Joe L.
Webster, Magistrate Judge, U.S. District Court for the Middle District of
North Carolina, to forensically examine and search TREISMAN’s Samsung

S9 wireless telephone, IMEI 353306090607320, associated with telephone

 

13 Based off a review of TREISMAN’s internet search history, online posts,
‘and onliné comments, “bernie” is believed to be Vermont Senator Bernie
Sanders. Sanders dropped out of the 2020 Presidential race on April 8, 2020.

28

Case 1:20-mj-00287-JLW Document1 Filed 10/06/20 Pdge 29 of 44
number (206) 293-0658", for records related to violations of Title 18, U.S.C.
Section 924(b); that is receiving and transporting firearms and ammunition
in interstate commerce with the intent to commit a felony offense. The
warrant was served the same day and the device was transported to the FBI

Charlotte Field Office in the Western District of North Carolina.

41. OnJune 8, 2020, subsequent to the transport of TREISMAN’s
phone to the FBI Charlotte Field Office, JTTF Investigators began examining
the content of the device, pursuant to the federal search warrant. As a result,
the JTTF Investigators uncovered numerous videos and files, to include
videos of the New Zealand Mosque shooting, online searches from April 4,
~ 2020 to April 30, 2020 for “sam woodward!5,” “background checks required for
public sales,” and a downloaded file from armslist.com titled “Fayetteville-
north-carolina-shoteuns-for-sale-trade”. The device also contained a video

recorded on April 23, 2020 of an airplane at an airport behind a chain-link

 

14 IMEI 853306090607320 and telephone number (206) 298-0658 are
associated with the wireless phone seized by KPD incident to TREISMAN’s
arrest.

15 Sam Woodward, in 2018, murdered a 19-year-old in Orange County,
California, stabbing him 20 times. Woodward was a member of the neo-Nazi.
group Atomwaffen.

29

Case 1:20-mj-00287-JLW Documenti1 Filed 10/06/20 Page 30 of Ad
fence, where TREISMAN is heard saying, “Now I’m not saying you should,
Pm just saying you could, hypothetically, cut right through the chain link
fence and make your way right onto that airplane right there. Hijack it and
fly it into a building. Now should you? No. But admittedly that would be

fucking awesome, and if you can you definitely shou-, um, well, well yeah.”

42. JTTF Investigators also uncovered multiple online searches from
TREISMAN’s phone that occurred from April 17, 2020 to May 17, 2020 for

‘Soe biden,” “joe biden house,” “1209 barley mill rd wilmington!*,” and “does

the vp get secret service for life”. , ,

43. Additional evidentiary items obtained from TREISMAN’s phone
is a “Note” stored in the phone on or about October 15, 2019, which displays

the following text:

- That being said, the satisfaction of it justifies anything else. I hate
crikens and normies and karens so much it makes it worth it to go
through with it. So heres my plan: on christmas or black friday, go to

the mall food court with worktunes (great bass), a respirator (if teargas

 

16 1209 Barley Mill Rd Wilmington, Delaware is a publicly known residence
for Joe Biden.

30

f

Case 1:20-mj-00287-JLW Document1 Filed 10/06/20 Page 31 of 44
is used) and a weapon of choice (2 like the ab-10, its concealable and
comes with a 30 rounder by default, though everyone chooses the ar15,

' im not saying its normie, just overused).

| 44. Regarding “the ab-10” as “a weapon of choice” in the “plan”
quoted above, KPD officers found an Intratec 9mm Luger Model AB-10, SN.
| A050018, in a clothes hamper, in the Honda driven by TREISMAN when he
was encountered at the Fifth Third Bank in Kannapolis, North Carolina on
May 28, 2020. Additionally, TREISMAN stated in an interview with JTTF
Investigators the next day that he bought the AB-10 in Kansas off Armslist.
‘TREISMAN stated he purchased this firearm loaded, with a round in the

chamber, and that he bought it approximately last year or so.

45. . An additional search of TREISMAN’s phone conducted by FBI
Violent Crimes Against Children Investigators én June 4, 2020 pursuit toa
federal search warrant that identified hundreds of images and videos

appearing to be sexually explicit images of minors, evidence of violation of

Title 18 U.S.C. § 2252A(a)(5)(B), possession of child pornography.

FBI SEARCH OF TREISMAN’S OTHER DEVICES
46. OnJuly 13, 2020, the FBI obtained a federal search and seizure

warrant from the Honorable Joi Elizabeth Peake, Magistrate Judge, U.S.

31

Case 1:20-mj-00287-JLW Document1 Filed 10/06/20 Page 32 of 44
District Court for the Middle District of North Carolina, to forensically
examine and search TREISMAN’s electronic data storage media, including
computers, a wireless telephone, a camera, hard drives, USB drives, and SD
memory cards for material related to violations of 18 U.S.C. § 2252A. On
June 17, 2020, a search of the Lenovo IdeaPad 320 laptop computer by the
Charlotte FBI Violent:Crimes Against Children Investigators identified .
potential material relating to violations of Title 18, U.S.C. § 924(b) and
requested the material be reviewed by Charlotte FBI JTTF Investigators.
47,  A-yeview of the material revealed a screenshot taken on May 16,

2020 of a note written in Notepad’. The note was a list that contained the

folowing:
fridge
field

go out and see things you wouldn’t see from google maps. What

kind of gate is there?

!
#

 

17 Notepad is an application that comes preloaded on most computers and
laptops that run the Microsoft Windows operating system. The application
allows for a user to type and save text. .

32

. . | }
Case 1:20-mj-00287-JLW Document 1. Filed 10/06/20 Page 33 of 44

—
Routes
instances

think of every scenario

get everything set up

execute

y

48. JTTF Investigators determined the observed image was
consistent with a surveillance and attack plan connected to a possible threat
against Joe Biden or other targeted act of violence and was evidence ofa
violation of Title U.S.C. § 924(b) and Title 18, U.S.C. § 922(a)(6), consistent
with other evidentiary items discovered during the course of the
investigation.

49. During the search of the Seagate Pipeline 500 GB hard drive,
JTTF Investigators uncovered a document appearing to have been authored
by TREISMAN, titled “A Guide to Mass Shooting,” which contained an
opening paragraph and the outline of three chapters: Reasoning, Preparation,

and Showdown.

33

Case 1:20-mj-00287-JLW Document 1 Filed 10/06/20 Page 34 of 44
50. Violent Crimes Against Children Investigators discovered 1248
videos and 6721 images consistent with the statutory definition of child

pornography found on nine of TREISMAN’s electronic devices.
_ DISCOVERY AND USE OF DISCORD

51. An interview with a person who was previously an online
associate of TREISMAN revealed TREISMAN was active on Discord and
used Discord user name’s Flippy Mapper, Thanos Car, and Mikey Kosterello.
He also knew TREISMAN used the user names Alex Theiss, Alex the
Bodacious, and Alex T for other applications and email accounts. White had
seen videos and screen captures of TREISMAN attempting to upload child
pornography onto Discord. White also saw pictures of an AR-15 and Tec-9
posted by TREISMAN on Discord. He also observed several outbursts by
TREISMAN on Discord where TREISMAN would say, “What if I just shot up
a Wal-Mart?” or a similar violent phrase on several occasions.

52. During searches of TREISMAN’s S-9 Samsung phone, Lenovo
laptop, and Seagate Pipeline 500 GB hard drive, JTTF Investigators
discovered the Discord application, files associated with the use of the _
Discord application, and screenshots of TREISMAN’s known usernames in

the Discord Application.

34

Case 1:20-mj-00287-JLW Document1 Filed 10/06/20 Page 35 of 44
53. An open source search revealed the YouTube video “Flippy
Mapper is a Pedophile,” which shows TREISMAN speaking in Discord telling
other users about websites with sexually explicit images of children as well
as being able to purchase people with Bitcoin. |

54. Legal process received from Discord on Jurie 15, 2020 revealed an
account linked to alexthebodacious@gmail.com!8, a known account used by
TREISMAN, that provided a user ID of 8379095882198548481 and username
of Thanos Car#8616.

55. A Confidential Human Source who is familiar with the game Sub
Rosa and Discord provided the FBI an additional account for TREISMAN

rc

under the moniker “MikeyKosterello,” that has been deleted and is now listed
\

as “Deleted User 804f67fb#4994.” In my training and experience, I know once
a Discord user account is deleted, the comments made by the user remain.

‘

viewable i in historical chat and conversations.

56. A review ofthe Scan Disk thumb drive found i in TREISMAN’s
van revealed a screenshot of a Discord account used by TREISMAN with the.

account name Mikeykosotorellico#7938. The email, gasmertime@gmail.com, «

 

s TREISMAN listed the emazl alexthebodacious@gmail.c com on his application
for a US passport issued on 03/17/2016. .

35

Case 1:20-mj-00287-JLW Document 1. Filed 10/06/20 Page 36 of 44
| was also discovered in an archived Gmail file on TREISMAN’s Seagate
Pipeline 500 GB hard drive indicating he used the email to register for an
additional account with Discord. During the review of TREISMAN’s Seagate
Pipeline 500 GB hard drive, a Chrome file linked to Gmail containing the file
information “Merged PersonSourceOp” which was found with the Gmail
accounts gasmertime@gmail.com, dogeborger@gmail.com,
moppyflopper@email.com, asdadsasdasddasasdsdaa@gmail.com, and .
gamerclub9999@gmail.com. Based off my training and experience, I know it
is possible to link multiple Gmail accounts alll used by the same user, which
allows files and information to be moved from.one account to another.

57. An interview with an additional online associate of TREISMAN
who played Sub Rosa and was active on Discord stated TREISMAN had been
banned multiple times from Discord, but would rejoin using different
accounts. I know that in order to create. a Discord account, a user must
provide a unique email that is not linked to an existing account. JTTF
investigators believe TREISMAN used multiple email accounts to create
multiple Discord accounts. |

.. CONCLUSION

I

58, Based on my training and experience, and the facts as set forth in

this affidavit, there is probable cause to believe TREISMAN received or
36

Case 1:20-mj-00287-JLW Document 1 Filed 10/06/20 Page 37 of 44
transported firearms or ammunition in interstate commerce with the intent
to commit an offense, punishable by imprisonment for a term exceeding one ©
year, in violation of Title 18, United States Code, Section 924(b), knowingly
provided false information in connection with the acquisition of a firearm, in
violation of Title18, United States Code, Section 922(a)(6), and possessed

child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B).

59. . Specifically, TREISMAN used a false name in the acquisition of a
Kel-Tec firearm. He liquidated his inheritance, traveled across the country
purchasing firearms using cash, with fraudulent identification, with the
intent to commit a mass shooting or targeted act of violence, an offense
ptinishable under numerous statutes as a felony. TREISMAN has repeatedly
expressed adoration for mass shooters and a desire to commit a mass
shooting himself. Additionally, a wireless telephone and other electronic
storage devices belonging to TREISMAN were reviewed by the FBI pursuant

to search warrants and found to contain evidence of child pornography.

60.- Based on my training and experience, and the facts as set forth in
this affidavit, there is probable cause to believe that the Accounts described
in Attachment A contain additional evidence, as detailed in Attachment B, of

\

the Subject Violations.

37

Case 1:20-mj-00287-JLW Documenti Filed 10/06/20 Page 38 of 44
61. I submit that this affidavit supports probable cause for a search
warrant authorizing the examination of the Accounts described in

Attachment A to seize the items described in Attachment B.

62. I further submit there is reasonable cause for the Court to
authorize execution of the warrant at any time in the day or night, because
the warrant will be served on Discord, who will then compile the requested

records at a time convenient to it.

Respectfully submitted,

/Si Christopher McMaster
Christopher McMaster

Special Agent
_ Federal Bureau of Investigation

In accordance with Rule 4.1(b)(2)(A), the Affiant attested under oath to the
contents of this Affidavit, which was submitted to me by reliable electronic
means, on this 6th day of October, 2020, at 11:46a.m.

JOEIYWEBSTER
UNITED STATES MAGISTRATE JUDGE.
MIDDLE DISTRICT OF NORTH CAROLINA

38

Case 1:20-mj-00287-JLW Documenti Filed 10/06/20 Page 39 of 44
ATTACHMENT A

This warrant applies to information associated with the Discord
accounts associated with the following account usernames or associated
account identifiers: Thanos Car#8616, user ID of 379095882198548481;
Mikeykosotorellio#7938; Deleted User 804f67fb#4994;
gasmertime@email.com: dogeborger@gmail.com; moppyflopper@gmail.com; ,
asdadsasdasddasasdsdaa@gmail.com; and gamerclub9999@gmail.com which
is stored at premises owned, maintained, controlled, or operated by Discord

headquartered at 401 California Dr, Burlingame, California-94010.

4

Case 1:20-mj-00287-JLW Document1 Filed 10/06/20 Page 40 of 44
: 7

ATTACHMENT B —

This warrant authorizes (i) the search of the property identified in
Attachment A for only the following and (ii) authorizes the seizure of the

items. listed below only to the extent they constitute the following:

(a) evidence of violations of 18 U.S.C. § 924(b), 18 U.S.C. § 922(a)(6),

and 18 U.S.C. § 2252A(a)(5)(B) (“subject violations”); or

(b) any item constituting contraband due to the subject violations,

fruits of the subject violations, or other items possessed whose possession is

illegal due to the subject violations; or

(c) any property designed for use, intended for use, or used in

committing any subject violations.

Subject to the foregoing, the items authorized to be seized include the .

following:

I. Information to be disclosed by Discord.

To the extent that the information described in Attachment A is within
_the possession, custody, or control of Discord, including any emails, chats,
images, records, files, logs, or information that have been deleted but are still

available to Discord, or have been preserved pursuant to a request made

2°

Case 1:20-mj-00287-JLW Documenti Filed 10/06/20 Page 41 of 44
under 18 U.S.C. § 2703(f), Discord is required to disclose the following
information to the government for each account or identifier listed in

Attachment A in the form of:

a. The contents of all chats associated with the account, including
stored or preserved copies of chats sent to and from the account, the source
and destination addresses associated with each chat, the date and time at

{
which each chat was sent, and the size and length of each chat;

b. All records or other information regarding the identification of
the account, to include full name, physical address, telephone numbers and
other identifiers, records of session times and durations, the date on which |
the account was created, the length of service, the IP address used to register
the account, log-in IP addresses associated with session times and dates,
account status, alternative e-mail addresses provided during registration,

methods of connecting, log files, and means and source of payment (including

any credit or bank account number);
c. The ‘types of services utilized;

d. . All records or other information stored at any time by an
individual using the account, including address books, contact and buddy

lists, calendar data, pictures, and files;

3

" Case 1:20-mj-00287-JLW Document 1. Filed 10/06/20 Page 42 of 44
e. All records pertaining to communications between Discord, and
any person regarding the account, including contacts with support services

¢
and records of actions taken.

II. Information to be seized by the government

1

All information described above in Section I that constitutes
fruits, evidence and instrumentalities of violations of 18 U.S.C. §§ 924(b), 18
U.S.C. §§ 922(a)(6), and 18 U.S.C. § 2252A(a)(5)(B), including, for each
account or identifier listed on Attachment A, information pertaining to the

following matters:

a. All images depicting children engaging in sexually explicit

conduct as defined in 18 U.S.C. § 2252A(a)(5)(B),

b. All electronic communications regarding children engaging in

1

- sexually explicit conduct; \

c. All communications with potential minors involving sexual topics

or in an effort to seduce the minor;

d. Any evidence that would tend to identify the person using the
account when any of the items listed in subparagraphs a-c were sent, read,

copied or downloaded;

t

Case 1:20-mj-00287-JLW Document1 Filed 10/06/20 Page 43 of 44
(
e. Records relating to who created, used, or communicated with the

. : e : «eq gage
account or identifier, including records about their identities and

whereabouts;
f. _— records related to firearm and ammunition purchases and sales;
g. records related to the acquisition of any firearms, ammunition,

expldsives, tactical gear, or any other weapon or equipment that could be

used to conduct assaults, mass shootings, murders, or terrorist attacks,

h. communications and any other records relating to assaults,
communicated threats, mass shootings, murders, and terrorist attacks, or the

planning thereof;

1. records regarding obtaining fraudulent identification, or the use

of any fraudulent identification;
j. records related to firearms or tactical training;

k. records related to the use of social media and gaming platforms

including user names and buddy lists.

r
\

Case 1:20-mj-00287-JLW Document1 Filed 10/06/20 Page 44 of 44
